On Petition for Rehearing.
Watson, J.
— Appellants, in an earnest and' able brief on behalf of their petition for rehearing, insist that the trial court erred in the findings of facts as to the amount of interest due, and also the allowance for damages as rental, when in fact there was due to appellant Shank a sum of money which was withheld by appellees for nearly eleven months.
*3356. *334We have examined this question, and find thaj; the trial *335court was in error as to interest in the sum of $45.16. In equity there should be a further allowance, by reason of said money so withheld, of $19.86, making in all the sum of $65.02.
If appellees will file their remittitur in the Tipton Circuit Court for the sum of $65.02, as of the date of the judgment rendered herein, and cause a certified copy thereof to be filed with the clerk of this court within thirty days of this date, the petition will be in all things overruled. If not, petition for rehearing will be granted.